Title: To Thomas Jefferson from J. P. G. Muhlenberg, 13 February 1804
From: Muhlenberg, J. P. G.
To: Jefferson, Thomas


               
                  Sir
                  Philadelphia Febry. 13th. 1804.
               
               As president of the Vine Company; I am requested by the Managers, to sollicit The President of the U States, to Honor the Company, by becoming a Subscriber, 
               I should not have become troublesome on this occasion, but knowing how much, Institutions of this kind have been patronisd by you—I have taken the liberty to enclose a Subscription paper—permit me to observe, that the affairs of the Company are now in a flourishing situation, & the Institution bids fair, to become very beneficial to our Country.
               I have the Honor to be with perfect Respect Sir your Obed Servt
               
                  P Muhlenberg
               
            